Gray, C. J.
The only question in this case is whether the fee in the soil of the dock between the two wharves, which is admitted to have been in the tenant before the execution of the *566indenture of 1814 between the tenant and Francis, under whom the demandant claims title, passed thereby to Francis, by virtue of the grant to him in that indenture of a small portion .of wharf at the head of the dock.
As a general rule, the grant of a wharf on the sea-shore passes the grantor’s title, under the ordinance of 1647, in the flats adjacent towards low-water mark, as appurtenant to, or, more strictly speaking, as parcel of the granted premises. Doane v. Broad Street Association, 6 Mass. 332. Ashby v. Eastern Railroad, 5 Met. 368. Wheeler v. Stone, 1 Cush. 313, 321. Ammidown v. Granite Bank, 8 Allen, 285, 291, 292. But this, like all other general rules of construction, must yield if a different intention is manifested by the terms of the deed or other instrument of conveyance. Storer v. Freeman, 6 Mass. 435. Chapman v. Edmands, 3 Allen, 512. Wood v. Commissioners of Bridges, 122 Mass. 394. Hathaway v. Wilson, ante, 359.
The principal object of the indenture of 1814 is therein declared to be to establish, between the wharves and estates of the tenant in this action, and the estates of Francis and any wharf that may be built thereon, an open dock and common passageway for ships, boats and other craft. The indenture contains, in the:first place, an express grant from the tenant to Francis, his heirs and assigns, of the right and use of such an open dock, and passageway, but none of the fee in the soil of the dock. The ensuing grant from Francis to the tenant of a corresponding right to use the common dock is explained by the fact that Francis claimed some rights in the dock by virtue of his title in an existing wharf of his own, and does not imply any grant to him of the fee in the dock. The tenant then expressly authorizes Francis,- his heirs and assigns, to fill up a small triangle of the flats at the head of the dock as a wharf or road, and may be held to have thereby granted to him the fee in the flats so filled up, but certainly not in the rest of the flats. Lufkin v. Haskell, 3 Pick. 356. The tenant also conveys a small part of his adjoining wharf to Francis. The further provision, “the estate bo above conveyed to be subject to all the conditions, agreements and covenants heretofore made,” would seem to have been inBerted to prevent the rights of either party to use the common dock from being in any way affected by these grants of land. *567The indenture concludes with a grant and quitclaim to Francis, his heirs and assigns, of all the tenant’s right and title in the land which may be covered by the wharf to be built by Francis, or ejecting at its seaward end towards the tenant’s wharf.
The main purpose of the indenture, and the contrast of the terms used where land is expressly granted with those used in granting the mere right to use the dock, create in our minds an irresistible inference that the indenture was not intended to convey and did not convey to Francis the fee in the soil of the open dock or of any part thereof. Judgment for the tenant.